Filed Pursuant to Rule 424(b)(3) File No. 333-136277 PROSPECTUS SUPPLEMENT NO. 5 TO PROSPECTUS DATED JULY 11, 2008 ZIM CORPORATION This Prospectus Supplement No. 5 supplements and amends our Prospectus dated July 11, 2008, as amended and supplemented.This Prospectus Supplement No. 5 includes our attached Quarterly Report on Form 6-K for the quarter ended June 30, 2009 as filed with the Securities and Exchange Commission on August 7, 2009. Any statement contained in the Prospectus and any prospectus supplements filed prior to the date hereof shall be deemed to be modified or superseded to the extent that information in this Prospectus Supplement No. 5 modifies or supersedes such statement. Any statement that is modified or superseded shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement No. 5. This Prospectus Supplement No. 5 should be read in conjunction with the Prospectus, and any prospectus supplements filed prior to the date hereof. The date of this Prospectus Supplement No. 5 is August 7, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6 – K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2009 Commission File Number 0-31691 ZIM CORPORATION 150 Isabella Street, Suite 150 Ottawa, Ontario Canada K1S 1V7 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F[X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):[] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YES NO X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- . TABLE OF CONTENTS Item 1.Financial Statements: Condensed Consolidated Statements of Operations (Unaudited) for the Three Months Ended June 30, 2009 and June 30, 2008 3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended June 30, 2009 and June 30, 2008 4 Condensed Consolidated Balance Sheets as at June 30, 2009 (Unaudited) and March 31, 2009 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2.Management's Discussion and Analysis of Financial Condition And Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4.Controls and Procedures 25 Signatures 26 2 ITEM 1 - FINANCIAL STATEMENTS ZIM Corporation Condensed Consolidated Statements of Operations (Expressed in US dollars) (Unaudited) Three monthsendedJune 30, 2009 Three monthsendedJune 30, 2008 (restated) $ $ Revenue Mobile Software Total revenue Operating expenses Cost of revenue Selling, general and administrative Research and development Total operating expenses Loss from operations ) ) Other income Gain on sale of assets 43 - Other income - Interest income Total other income Income (loss) before income taxes ) Income tax benefit Net income (loss) ) Basic and fully diluted income (loss) per share ) Weighted average number of shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 3 ZIM Corporation Condensed Consolidated Statements of Cash Flows (Expressed in US dollars) (Unaudited) Three months ended June 30,2009 Three months ended
